DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 14, 2021 has been entered. Claims 1-36 are pending. Claims 1, 7-15, 31 and 35-36 have been amended. Claims 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-10, 13, 16-19 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/).
Regarding claim 1, Ashley discloses a smoothie freezer pack, or a frozen plant based breakfast bowl precursor, comprising a frozen mixture (e.g. Ashley combines the components together in a bag and freezes them) of a base component can be a grain (e.g. oats) and a base component additive that can be at least one fruit (See Figures and pages 2-11). 

Ashley additionally teaches that the composition does not include refined sugar, artificial ingredients, and artificial preservatives (See Ingredient List). 
With respect to the frozen mixture comprising at least 20% by volume of the base component, Ashley fails to specifically teach that the oats comprise 20% by volume of the frozen mixture, however, it would have been obvious to one of ordinary skill in the art to vary the amount of oats in the frozen mixture depending on the desired nutrition, taste and consistency of the smoothie. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 2, as stated above, Ashley discloses that the base component comprises a grain that is oats (See Figures and pages 2-11).
Regarding claims 3 and 13, Ashley additionally teaches that the smoothie can contain seeds, such as chia seeds (See Figures and pages 2-11). 
Ashley, however, fails to specifically teach placing the chia seeds in the freezer pack as they are instead added with the liquid is added to make the smoothie. 
However, it would have been obvious to one of ordinary skill in the art to have placed the chia seeds in the freezer pack of Ashley to provide a frozen mixture containing another base component that is chia seeds. Doing so would eliminate the need to store the chia seeds somewhere else and provide a single frozen mixture that is used to make the smoothie without the need for add-ins. 
Regarding claim 5, Ashley teaches that the base component additive comprises fruit that can be strawberry, blueberry, or any other desired fruit (see pages 2-11).
Regarding claims 6, 9 and 10, Ashley also teaches that the base component additive further comprises at least one additional additive ingredient, such as vegetables (e.g. leafy greens or beets) or roots (e.g. ginger) (See Ingredient List and Pages 2-11). 
Regarding claim 16, Ashley discloses that the composition is disposed in a sealed container (e.g. a sealed Ziploc bag) (See Figures and pages 2-11).
Regarding claims 17-18, Ashley teaches that the composition comprises a single portion or multiple portions that are disposed within the sealed container (See How to make smoothie freezer packs). 
With respect to the claimed sealed container size, it would have been obvious to one of ordinary skill in the art for the sealed container comprising multiple portions be larger than the sealed container containing a single portion. Regarding the exact size, Ashley teaches that the sealed container is a quartz size Ziploc bag (a quart being 32 ounces), which falls within the claimed range for the sealed container containing multiple portions. 
It would have been obvious to one of ordinary skill in the art to vary the size of the sealed container depending on the type and amount of ingredients used for the smoothie, which is well within the ordinary skill in the art depending on preference as one might prefer more ingredients and a larger smoothie than another. Therefore, one of ordinary skill in the art can easily vary the size of the sealed container through routine experimentation, which is well understood, routine, and conventional in the art. 
Regarding claim 19, Ashley further teaches that the composition is prepared for consumption by addition of a liquid (e.g. adding almond milk) (See Pages 2-11). 
Regarding claim 31, Ashley teaches a food article comprising a sealed container (e.g. a sealed Ziploc bag) and disposed within the container a frozen mixture (e.g. Ashley combines the components together in a bag and freezes them) of a base component can be a grain (e.g. oats) and a base component additive that can be at least one fruit (See Figures and pages 2-11). 

Ashley additionally teaches that the composition does not include refined sugar, artificial ingredients, and artificial preservatives (See Ingredient List). 
With respect to the frozen mixture comprising at least 20% by volume of the base component, Ashley fails to specifically teach that the oats comprise 20% by volume of the frozen mixture, however, it would have been obvious to one of ordinary skill in the art to vary the amount of oats in the frozen mixture depending on the desired nutrition, taste and consistency of the smoothie. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claims 32-33, Ashley teaches that the sealed container comprises a single portion or multiple portions of the frozen mixture (See How to make smoothie freezer packs). 
Regarding claim 34, Ashley also teaches that the base component additive further comprises at least one additional additive ingredient, such as vegetables (e.g. leafy greens or beets) or roots (e.g. ginger) (See Ingredient List and Pages 2-11). 

Claims 4, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/) as applied to claims 1 and 6 above, and further in view of Daily Harvest (Blends, Sep. 9, 2015, made of record by applicant).
Regarding claims 4, 11-12 and 14-15, Ashley discloses the composition as described above, wherein the frozen mixture can include a variety of ingredients depending on preference and the desired smoothie to be made, but Ashley fails to specifically teach that the frozen mixture further includes one of the claimed nuts, one of the claimed spices, one of the claimed herbs, or one of the claimed legumes.
Daily Harvest discloses many different blends that are known in the art for making smoothies and further teaches that the ingredients to make smoothies can 
It would have been obvious to one of ordinary skill in the art to have the smoothie freezer pack of Ashley contain these additional ingredients as they are all known in the art of making smoothies. It would have been obvious to use such ingredients depending on the desired taste and nutrition of the smoothie as each ingredients will contribute a different flavor.
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of walnuts, vanilla, mint and lemon, or pea protein in the smoothie freezer pack of Ashley as it merely provides more flavor and nutrition options for the smoothie.


Claims 7-8 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley (Smoothie Freezer Packs + Prep Ahead Tips, Cook Nourish Bliss, May 31, 2016, Retrieved from Internet URL: https://cooknourishbliss.com/2016/05/31/smoothie-freezer-packs/) as applied to claims 6 and 34 above, and further in view of Downes et al. (US 2014/0295030 A1; Oct. 2, 2014).
Regarding claims 7-8 and 35-36, Ashley teaches that the frozen mixture comprises base component additives as described above, but fails to specifically teach that at least two of the base component additives are mixed together in pellet form, with at least one of the ingredients in granulated form. 
Downes teaches a yogurt smoothie kit wherein the ingredients are provided in a sealed container in pellet form wherein at least one of the ingredients is in granulated form. Downes further teaches that at least one additive ingredient is a carrier. (See under preparation of frozen pellets). Downes disclsoes that such pellet form enhances the beverage to have a more icy consistency without all the equipment needed to do so (See Background).
It would have been obvious to one of ordinary skill in the art to have at least two of the base component additives mixed together and provided in pellet form, with at least one being in granulated form and the other being a carrier, in order to have the additional additives of Ashley provide the smoothie with a more icy consistency than when not in pellet form. Therefore, providing at least two additives of Ashley in pellet form yields the predictable result of providing a smoothie having a more desirable consistency that is similar to frozen beverages made by a machine. 


Response to Arguments
	Applicant’s amendments have overcome the 112 rejections from the previous Office Action and therefore they have been withdrawn. 
	Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
	Applicant argues on pages 8-10 that Ashley fails to teach a breakfast bowl comprising at least 20% by volume of the base component as Ashley teaches a smoothie composition that includes only 16.33% by volume of grain and seeds. Applicant argues that the claimed amount of base component provides tangible advantages, such as delivering nutritional value and determining the consistency of the end product in terms of texture and taste.
	This is not found persuasive as Ashley clearly teaches the presence of grain and seeds in a breakfast bowl, wherein they are present in an amount of 16.33%, which is only 3.67% away from applicant’s claimed 20%. It is well within the ordinary skill in the art to vary the amount of grain and seed in the breakfast bowl depending on desired taste and texture. This is merely routine optimization that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Applicant has not established criticality for the claimed range, which is broad (e.g. 20% to 100%), nor has applicant compared the closest prior art to the claimed invention to show unexpected results. Applicant is merely alleging that the product of Ashley is different than the claim product. Applicant states on page 9 that the claimed frozen breakfast bowl may be mixed with a liquid to make a food with a porridge-like or creamy texture and consistency, while a smoothie as disclosed by Ashley is much less viscous. 
This is not found convincing as such arguments are not commensurate in scope with the claims. The claims only require an amount of base component, which can be as low as 20%. The claims do not recite any specific amount of base component additive. Therefore, as the base component in Ashley is only present in an amount of about 3% less than what is require by the claims, the examiner notes that such amount is merely an obvious variant over the prior art and is not considered to result in a significant change in texture and taste. Further, the base component additive, which is fruit, can be present in a high amount as the claims do not recite any amount of base component additive, which would also affect the consistency and texture of the breakfast bowl. 

Applicant’s arguments with respect to the dependent claims on pages 10-11 are not found persuasive for the same reasons as stated above, 
For the reasons stated above, the 103 rejections are maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791